Citation Nr: 1516333	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by:  Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his private psychologist



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to November 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from an October 2006 rating decision of the RO in Cleveland, Ohio.

In a decision dated in March 2011, the Board denied an increased initial rating for PTSD.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2012, pursuant to a Joint Motion for Remand (Joint Motion), the Veterans Court vacated the Board's March 2011 decision and remanded it to the Board for additional consideration as stipulated in the Joint Motion.

In a decision dated in July 2012, the Board again denied an increased initial rating for PTSD.  The Veteran appealed that decision to the Veterans Court.  In a memorandum decision dated in April 2014 the Veterans Court vacated the Board's July 2012 decision and remanded it to the Board for additional consideration.

In February 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of TDIU entitlement is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.  
FINDING OF FACT

For the entire period of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD are met for the entire period on appeal; the criteria for an initial disability rating in excess of 50 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected PTSD.  He essentially contends that his symptomatology is worse than is reflected in the current 30 percent rating.  

This appeal arises from a claim of entitlement to service connection for PTSD received at the RO on November 30, 2005.  In the October 2006 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective November 30, 2005.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the ratings for psychiatric disabilities.  A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The schedular criteria for rating mental disorders incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

The Board notes that the Veteran has a nonservice-connected cerebrovascular accident (CVA) which is productive of symptomatology which, to some degree, overlaps his psychiatric/mental symptomatology.  For example, the CVA has been clinically noted to affect the Veteran's speech.  In a March 2005 VA outpatient report at the time of initial diagnosis of the CVA, the Veteran was noted to have slurred speech.  He reported that, since last week, "I can't think as fast as I want to talk."  Speech is also considered under the criteria for evaluating mental disorders.  As will be discussed below, the Veteran's private psychologist has also attributed impairment in judgment to the Veteran's CVA.  

The Board may not attribute symptoms among and between service-connected and nonservice-connected disorders.  Rather, competent medical evidence is required.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, unless attributed to nonservice-connected pathology by competent evidence, such as the testimony of the Veteran's psychologist, the Board must consider any overlapping symptoms as a component of the service-connected PTSD.  

In reference to the rating criteria above, the Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Rather, they describe a more consistent or ongoing reduced reliability and productivity.  For reasons next discussed, the Board finds that the evidence more closely approximates occupational and social impairment with reduced reliability and productivity than it does occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Veterans Court held that the July 2012 Board decision did not adequately address the Veteran's reported impaired concentration.  The Veterans Court specifically cited "problems with concentration" as found by August 2006 and August 2010 VA examiners and the Veteran's argument in an October 2011 brief that the Board did not consider his symptom of impaired concentration.  

Since the July 2012 Board decision, the Veteran has submitted new evidence which was not previously considered.  A January 22, 2015 clinical evaluation report by a private psychologist, Dr. E.M. Tripi, includes her opinion that the criteria for at least the 50 percent level are met, citing impairment in concentration and the consistent GAF scores in the range of 41 to 50, and disputing several higher GAF scores.  

The Board finds that this evidence supports and substantiates a pattern of psychiatric symptomatology on a regular or ongoing basis, and that this type and degree of symptomatology has resulted in reduced reliability and productivity.  Based on this evidence, the Board finds that the evidence in favor of a 50 percent rating has attained relative equipoise with the evidence against a 50 percent rating.  With resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 50 percent rating is warranted for the entire period on appeal.  

While the Board finds that a 50 percent rating is appropriate, the Board also finds that a rating above 50 percent is not warranted.  Regarding the criteria for a 70 percent rating, while the Veteran's PTSD affects all areas of his life to some extent, this is true of all rating levels.  The evidence does establish a deficiency in the area of mood; however, the evidence does not establish "deficiencies" in the areas of school, work, family relations, judgment, or thinking due to the service-connected PTSD.  

Regarding mood, Dr. Tripi reported daily intermittent, intrusive and involuntary thoughts regarding Vietnam.  The Veteran reported emotional numbness and difficulty trusting others.  The Veteran also reported panic attacks at least one per week.  Dr. Tripi described "bouts" of depression which she rated as "moderately severe."  An August 2006 VA examination report reveals that the Veteran endorsed having anxiety episodes almost every day.  He felt depressed, worthless, and sad.  Based on this evidence demonstrating a tangible impact on the Veteran's daily functioning, the Board finds that the Veteran's PTSD has resulted in a deficiency in mood.  

Regarding work and school, the Veteran has not reported any attempts at attending school during the appeal period.  While the Veteran is retired, he reported to the August 2010 VA examiner that he stopped working due to balance and motor problems, not due to PTSD.  This is consistent with his account to Dr. Tripi that he retired due to balance difficulties.  

In her testimony, Dr. Tripi addressed the effects of concentration on work performance.  She was asked whether one is able to work when one has an "inability" to concentrate.  She responded that one would not be able to, "depending on obviously the severity of it."  Here, the evidence does not substantiate an "inability" to concentrate.  The report of a VA examination in August 2010 reveals that, while the Veteran was easily distracted and showed impairment of immediate and recent memory, such impairment was described as "mild." 

Dr. Tripi's January 2015 report includes her opinion that the Veteran's mental state is such that he would not be able to obtain and sustain substantial, gainful work activity; however, she reported that the Veteran's nonservice-connected cerebrovascular accident (CVA) contributes to and exacerbates his mental symptoms and impairment, particularly impairment of memory and judgment.  As noted above, the Board may not attribute specific symptoms to a specific disorder.  However, in this case, other clinical evidence does address the degree of work impairment attributable to PTSD.  The August 2010 VA examiner found that the Veteran's PTSD resulted in no problems with daily living, and found specifically that the Veteran's PTSD does not result in a deficiency in work.  The Board places greater weight on this clear and direct opinion on the specific question at hand than on the report of Dr. Tripi, which provides no distinction between the effects of service-connected and nonservice-connected disorders.  The Board finds that there is no deficiency in work that is attributable to the service-connected PTSD.

Regarding family relations, an August 2006 VA examiner noted that the Veteran's family members visit him often.  He calls them and also goes out and eats outside and socializes with them.  Moreover, he does have friends and socializes with them.  The report of a VA examination in August 2010 reveals that the Veteran is "close with his family" and was accompanied by his niece to the interview.  He reported that he visited his children and grandchildren in another state about three times per year.  He reported that, "despite the distance he feels close with them."  He sees his sister and brothers once per week and goes to church with his brother.  While he reported limited social interaction, this was attributed to his physical limitations.  He has a few friends which visit him and he enjoys seeing his friends and would like to see them more often.  The examiner concluded that the Veteran "has a large family who he feels close with and sees regularly."  The examiner assessed mild social impairment due to anxiety symptoms.  

The Board acknowledges that Dr. Tripi noted without elaboration in her January 2015 report that the Veteran has no close friends and rocky interpersonal relationships.  This is apparently in direct conflict with his reports to other examiners.  Moreover, "rocky interpersonal relationships" is an imprecise term which does not directly suggest a deficiency in family relationships.  While the Board acknowledges that any psychiatric disorder would be expected to impact family and social relations, and while all compensable levels under the rating schedule include an element of social impairment, the evidence in this case does not demonstrate or approximate a deficiency in family relations.  

Regarding thinking, a February 2006 VA outpatient note reveals that the Veteran was found to be oriented x 3; his speech was normal in range, rhythm, and production; no psychotic behavior was noted; his thought process was found to be goal-directed.  

The report of a VA examination in August 2006 reveals that the Veteran was alert and oriented x 3 and he denied auditory or visual hallucinations.  While the Veteran reported decreased concentration, on testing, his memory was found to be intact for both short-term and long-term events.  No evidence of any obsessive or ritualistic behavior was noted.  Speech was found to be relevant and logical.  

The report of a VA examination in August 2010 reveals that, while the Veteran was easily distracted and showed a mild impairment of immediate and recent memory, remote memory was normal and there was no evidence of a thought disorder.  There was no evidence of cognitive impairment that would render the Veteran incapable of managing his finances in his own best interest.  The Veteran's thought process, thought content, and speech, were unremarkable, and he was oriented to person, time, and place.  There were no hallucinations or delusions.  Thus, despite some complaints regarding decreased concentration, testing and evaluation has not indicated any specific deficiency regarding the Veteran's thinking.  

Regarding judgment, on VA examination August 2006 reveals that the Veteran denied any history of assaultive behavior.  He denied recent problems with impulse control, but reported that he had some in the past.  The report of a VA examination in August 2010 reveals that the Veteran's judgment was assessed as "good."  There was no inappropriate behavior.  His impulse control was also good.  VA outpatient reports in February 2006 and June 2006 reveal that insight and judgment were found to be good.  This evidence weighs against a finding of a deficiency in judgment.

The Board acknowledges that Dr. Tripi stated: "For anyone who has been wheelchair-bound, living in a nursing home and unable to take care of themselves to describe that they occasionally get sad for short periods of time would lead one to believe that he has poor judgment and an inability to describe his feelings accurately."  

The Board notes that this statement refers to the effect of the Veteran's CVA, not to the effects of PTSD.  In her hearing testimony, Dr. Tripi was more explicit, stating his behavior in this regard was "indicative of the poor judgment related to the CVA."  

The August 2010 VA examiner addressed the specific effects of PTSD, as distinguished from the nonservice-connected CVA and found that the Veteran's PTSD does not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  As this opinion is directly focused on the effects of the service-connected PTSD, the Board accords it greater weight than Dr. Tripi's opinion.

The Board also acknowledges that Dr. Tripi noted that the Veteran had "impairment in several areas such as work, school, family relations, judgment, thinking or mood."  However, this is not an accurate statement of the criteria for a 70 percent rating, which requires "deficiencies" not "impairment," and which requires that such deficiencies be in "most areas" not in "several areas."  The Board finds that these are meaningful differences in terminology and that Dr. Tripi's statement does not address the actual criteria for a 70 percent rating.  

As the Board finds the August 2010 VA opinion more persuasive than opinion of Dr. Tripi on this point, the Board finds that there is no deficiency in judgment attributable to the service-connected PTSD.

While the Board has acknowledged a deficiency in mood as manifested by depression and anxiety, hypervigilance, and avoidance of unusual situations, for the reasons set out above, the Board concludes that there are not deficiencies in "most areas" resulting from the Veteran's PTSD. 

The Board has considered the Veteran's frequent reports of sleep disturbance.  However, symptoms of this type are fully contemplated by the current 30 percent rating and do not suggest entitlement to any higher rating.  

The Board acknowledges that presence of panic attacks at least once per week; however panic attacks more than once a week are listed as of the type and degree contemplated for a 50 percent rating.  The presence of such symptoms is not probative of entitlement to any higher rating.  

The Board acknowledges what has been reported as suicidal ideation (see Dr. Tripi's report) and occasional suicidal thoughts (see August 2006 VA examination).  While suicidal ideation is an example listed under the criteria for a 70 percent rating of the type and degree of symptoms that might contribute to occupational and social impairment with deficiencies in most areas, the presence of suicidal ideation is not itself probative of entitlement to a 70 percent rating unless the actual criteria for a 70 percent rating are met, i.e., occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992.  As discussed above, in this case, the criteria for a 70 percent rating are not met despite the presence of suicidal ideation.  An August 2006 VA examination report reveals that the Veteran denied any suicide attempts.  He denied suicidal or homicidal thought currently but endorsed having suicidal thoughts occasionally.  He also reported no specific plan or intent to kill himself.  The report of a VA examination in August 2010 reveals that the Veteran denied thoughts of suicide or suicide attempts.  While the Board acknowledges that the Veteran has a history of suicidal thoughts, the evidence does not establish that such symptoms have resulted in or substantially contributed to cause occupational and social impairment with deficiencies in most areas.  

As directed by the Veterans Court, the Board has addressed the impact of the Veteran's impaired concentration.  While this is demonstrated by test results showing mild impairment of immediate and recent memory, and while this has contributed to the Board's finding that the criteria for a 50 percent rating are met, this symptomatology has not resulted in occupational and social impairment with deficiencies in most areas.  

In sum, while the evidence demonstrates deficiencies in mood, the evidence does not demonstrate that the Veteran's PTSD has caused deficiencies in most areas of the Veteran's life.  Therefore, the criteria for a 70 percent rating are not met.  The Board also notes that the August 2010 VA examiner was asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating.  This is probative evidence against entitlement to a 70 percent rating.  

The Board also finds that the Veteran has not demonstrated total occupational and social impairment.  He has not asserted impairment to this degree and the clinical evidence does not demonstrate such impairment.  No clinician, including Dr. Tripi, has opined that the Veteran's has total occupational and social impairment due to PTSD, and the August 2010 VA examiner specifically found that he did not.  While the evidence demonstrates that the Veteran's psychiatric symptomatology causes some impairment in both occupational and social functioning, all compensable rating levels contemplate some degree of occupational and social impairment.  At no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The gross impairment of behavior resulting in severe disorientation of the individual, as contemplated by the 100 percent rating criteria, is not evident in this case.  

Finally, the Board notes that the GAF scores assigned are not suggestive of any rating higher than 50 percent.  A December 2005 VA psychosocial history reveals a GAF score of 50.  In February 2006, a GAF score of 50 was also assigned.  The VA examination in August 2006 reveals a GAF score of 45; however, the August 2006 VA examiner assigned the score only in part to PTSD, and in part to multiple physical problems which caused him to be wheelchair bound.  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The August 2010 VA examination reveals a GAF score of 68, which indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

While the scores assigned here encompass a fairly broad range, on average, the Board finds that the scores reflect an overall disability picture that is consistent with the 50 percent rating and does not suggest entitlement to any higher rating. 

For these reasons, the Board finds that a disability rating for PTSD of 50 percent is warranted, but that a preponderance of the evidence is against a rating in excess of 50 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the Veteran's PTSD symptoms are explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, and mild impairment of immediate and recent memory are encompassed by the rating schedule, and the assigned 50 percent disability rating specifically considers the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in December 2005 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  Moreover, because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding the claim.  The Veteran has also submitted an examination by a private psychologist.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of any higher rating for PTSD, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

An initial rating for PTSD of 50 percent, but not higher, is granted.  


REMAND

The Board has granted a higher disability rating for the Veteran's PTSD, the issue of entitlement to TDIU should be readjudicated.  While the schedular criteria for TDIU are not met even with the Board's grant of an increased 50 percent rating, Dr. Tripi has found the Veteran to be unemployable at least in part due to his PTSD.  She found that his "mental state" is responsible for his unemployability.   

In Friscia v. Brown, 7 Vet. App. 294 (1994), the Veterans Court held that, where there was evidence of unemployability, the Board had a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  This may be relevant to a determination as to whether to refer the claim to the Director of the Compensation and Pension Service for a determination as to entitlement to TDIU on an extraschedular basis.  

Here, Dr. Tripi's opinion at least suggests that the Veteran may be unemployable on the basis of service-connected disability notwithstanding that he does not meet the schedular requirements for TDIU.

Accordingly, the claim is REMANDED for the following action:

After implementing the increased rating granted herein, adjudicate the issue of entitlement to TDIU, to include whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of this "claim for increase."  See 38 C.F.R. § 3.655 (2014); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


